Citation Nr: 0739076	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of chondromalacia of the right 
knee.

2.   Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from February 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office.

The veteran timely requested Decision Review Officer (DRO) 
review of this claim prior to Board adjudication.  38 C.F.R. 
§ 2.600 (2007).  DRO review was afforded the veteran, as 
documented in the September 2004 Statement of the Case (SOC).


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia is characterized 
by no more than slight recurrent subluxation or lateral 
instability, and range of motion is limited to no more than 0 
degrees of extension and 80 degrees of flexion.

2.  The veteran's left knee chondromalacia is characterized 
by no more than slight recurrent subluxation or lateral 
instability, and range of motion is limited to no more than 0 
degrees of extension and 80 degrees of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257, 5259, 5260, 
5261 (2007).

The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 
5257, 5259, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In March 2005, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating the claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support the claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to the claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The July 2005 rating decision and 
September 2005 SOC explained the basis for the RO's action 
and provided her with additional 60-day periods to submit 
more evidence.  It appears that obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of these claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
See Dingess v. Nicholson, 19 Vet. App. 473, 500-01 (2006) 
(Court found that VA had fulfilled its duty to notify when 
RO, following the submission of notice of disagreement (NOD) 
regarding effective date assigned for service connection 
claim, issued an SOC that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability).

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service connection for bilateral chondromalacia was 
established in May 1996 and the RO assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, DCs 5099-5010.  In a December 
1997 rating decision the RO increased the veteran's 
disability rating to 10 percent for each knee under DCs 5099-
5014, effective September 1997.  A September 1997 VA 
examination showed bilateral knee pain occurring once a month 
and lasting for a couple of days, with moderate intensity.  
In July 2000 the veteran had left knee pain because of a 
"plant and turn" injury, and X-rays of the knee were 
normal.

A November 2003 VA examination showed no erythema of the 
knees, some tenderness in the right joint line on palpation, 
flexion to 80 degrees bilaterally, and 0 degrees of 
extension.  In addition, there was no crepitation on 
extension and flexion, the cruciate and collateral ligaments 
appeared to be intact, and Lachman's and McMurray's tests 
were negative bilaterally.  X-rays of the knees were normal.  
The RO continued the 10 percent rating in each knee in 
January 2004 under DCs 5099-5014.

In June 2004 the veteran reported having pain in the left 
knee for two days that went down to the foot.  Upon 
examination, she had a good range of motion in both of her 
knees.  VA treatment notes from September 2004 show that the 
veteran had severe pain in her knees.  In November 2004 she 
had a VA orthopedic consultation at which she had a full 
range of motion in both knees, no patellar compression or 
passive tenderness, negative drawer sign, negative Lachman 
and McMurray tests, and normal bilateral knee X-rays.

The veteran had a VA examination in April 2005 at which she 
reported difficulty climbing stairs or inclines without her 
knees aching.  She said that she did not have pain on a daily 
basis or swelling but that her knees would "give out" 
easily, and that she had fallen several times in the prior 
year, primarily because of her left knee giving out.  When 
the veteran's knees did hurt she rated the pain as an eight 
out of ten, and said Motrin helped alleviate the pain.  
Normal walking did not bother the claimant and she used no 
braces, supports, or canes.  Upon examination, the veteran's 
knees did not have any swelling or palpable tenderness.  She 
was able to flex her knees 0 to 80 degrees bilaterally with 
pain medially at 80 degrees.  In addition, she had 0 degrees 
extension without pain, stable medial and lateral collateral 
ligaments and meniscus bilaterally, stable anterior and 
posterior cruciate limits bilaterally, negative Lachman's and 
McMurray's tests, and a normal gait.  In July 2005 the RO 
continued the 10 percent rating in each knee under DCs 5099-
5014.

In August 2005 the veteran wrote that her knees were 
overworked from her active service and that they had given 
out on several occasions.  The left knee was worse than the 
right and the veteran felt that X-rays did not show the 
problem. 

III.  Discussion and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, an evaluation of the evidence for appropriateness of 
a "staged" rating is required starting one year before 
January 3, 2005, the date the veteran filed for a rating in 
excess of ten percent for her knees.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

DC 5014, osteomalacia, provides that a rating should be based 
on the limitation of motion of the affected parts as 
arthritis, degenerative. 38 C.F.R. § 4.71a.  Pursuant to DC 
5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applicable for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, DC 5003.  In addition, other codes related to the 
knees have been considered.

Diagnostic codes 5260 and 5261 provide for rating based on 
limitation of motion.  Under DC 5260, a zero percent 
(noncompensable) rating is warranted if flexion is limited to 
60 degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  Under DC 
5261, a noncompensable rating is warranted if extension is 
limited to 5 degrees; a 10 percent rating is warranted if 
extension is limited to 10 degrees; a 20 percent rating is 
warranted if extension is limited to 15 degrees; a 30 percent 
rating is warranted if extension is limited to 20 degrees; a 
40 percent rating is warranted if extension is limited to 30 
degrees; and a 50 percent rating is warranted if extension is 
limited to 45 degrees.  Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

In evaluating the veteran's claim under DCs 5260 and 5261 the 
Board notes that, at his April 2005 VA examination, she could 
flex both knees to 80 degrees and had zero degrees on 
extension (i.e., she could fully straighten he legs).  A 
review of the record shows that the veteran has consistently 
been reported with flexion greater than 60 degrees, and has 
not had any limitation in extension of the knee.  Therefore, 
the Board finds that DCs 5260 and 5261 are not applicable in 
this case.

The Board has also considered the veteran's service-connected 
bilateral knee disability under DCs 5256, 5262, and 5263; 
however, she has never been shown to have ankylosis of the 
left knee, impairment of the tibia and fibula, or genu 
recurvatum.  Therefore, DCs 5256, 5262, and 5263 are not 
applicable herein.

The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 
38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's claim under DC 5257, the Board 
notes that at her April 2005 VA examination she reported 
giving-way and instability in her knees.  On examination, 
however, there was no evidence of abnormal weight bearing or 
inflammatory arthritis.  Based on the foregoing, the Board 
finds no objective evidence that the veteran's knees have a 
compensable level of instability.  Thus, DC 5257 does not 
assist the veteran in obtaining a higher disability rating.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that she has required frequent periods of 
hospitalization for her bilateral knee disability, other than 
for surgery.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  The Board thus finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted, the issue now before the Board is whether ratings 
in excess of 10 percent assigned by the RO for each knee 
under DCs 5099-5014 should be increased to a higher level.  
In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
and that an increase beyond 10 percent is not warranted for 
chondromalacia of either knee.  

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a 
"staged" rating for her service-connected bilateral knee 
disability, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since January 3, 2004, one year before she filed her claim 
for an increased rating, has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 


ORDER

A rating in excess of ten percent for chondromalacia of the 
right knee is denied.

A rating in excess of ten percent for chondromalacia of the 
left knee is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


